Citation Nr: 0325865	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-10 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who has active service from 
November 1977 to March 1978.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  The RO has provided the veteran notice of the 
VCAA.  See letters dated in March 2001 and April 2002.  See 
also March 2002 supplemental statement of the case (SSOC).

In March 2001 the veteran informed VA that he had been 
afforded treatment at the VA Medical Center (VAMC) in 
Jackson, Mississippi, and that he had "no outside doctors."  
[The most recent VA medical records on file are dated in 
September 2001.]  However, in October 2002 his representative 
informed the Board that the veteran had "been seen on 
occasion by private medical services" for right ankle 
complaints.  [The most recent private medical records on file 
are dated in August 2000.]  Recent VA and private treatment 
records may contain information critical to the matter at 
hand.  If they exist, they must be associated with the claims 
file for the record to be complete for appellate review.  

Moreover, the veteran claimed in his July 2002 substantive 
appeal that his right ankle disorder had worsened.  He was 
last examined by VA in October 2001.  Hence, another VA 
examination is indicated.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain all medical records 
associated with treatment afforded the veteran 
at the VAMC in Jackson, Mississippi since 
September 2001.  All attempts to obtain such 
records should be documented in the claims 
folder.  

2.  The veteran should be asked to identify 
all sources of private treatment he has 
received for his ankle disorder since August 
2000.  The RO should obtain complete clinical 
records of all such treatment.

3.  After the development above is completed, 
the veteran should be afforded a VA orthopedic 
examination to determine the current severity 
of his service-connected right ankle 
disability.  All indicated studies should be 
performed, and all findings should be set 
forth in detail.  The right ankle should be 
examined for degrees of active and passive 
range of motion and any limitation of function 
affected by limitation of motion.  The 
examiner should note the normal ranges of 
motion of the ankle.  The examiner should also 
express an opinion as to the degree to which 
pain could limit functional ability during 
flare-ups or when the right ankle is used 
repeatedly over a period of time.  The 
veteran's claims folder must be made available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should explain the rationale for any 
opinion given.

4.  The RO should then review the entire 
record and re-adjudicate the claim.  If it 
remains denied, the RO should issue an 
appropriate SSOC, and give the veteran and his 
representative the requisite period of time to 
respond.  The case should then be returned to 
the Board, if in order, for further review.  

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


